DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s)  17 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by S. Chun (US Publication No. .  2020/0245235 A1 and Chun hereinafter).

  	Regarding Claim 17, Chun teaches an apparatus, comprising 
receiving circuitry  (i.e. mobile communication system)  Para [0078]  and Figure 1, whole figure infra:

    PNG
    media_image1.png
    284
    540
    media_image1.png
    Greyscale



 configured to receive system information  (i.e. receive the valid signal from the UE  (i.e. UE)  Para [0255] depend on the carrier carrying )  Para [0076]  broadcast (i.e. transmission of a broadcast)   Para [0232] from a BS  (i.e. base station)  Para [0047]  that is shared by one or more PLMNs and SNPNs   (i.e. selected PLMN)   Para [0255-0256] and  subscription information of a HSP network (i.e. home network)  Para [0347], the subscription information (i.e. subscription and policies)  Para [0311] including HSP subscription of the HSP network (i.e. home subscriber)  Para [0053] and (i.e. home network)  Para [0347] and a home SP selection list that includes (i.e. network selection list)  Para [0004] one or more candidate networks (i.e. PLMN selector lists)  Para [0419] each represented an SNPN identifier including a PLMN ID (i.e. selected PLMN ID)   Para [0255-0256] and Para [0394] and at least one SNPN ID with different priorities (i.e. SNPN ID A)  Para [0567], the system information (i.e. system information)  Para [0290]  including an indication  (i.e. indication)  Para  [0421] of whether accessing an SNPN using the HSP subscription   (i.e.  subscriptions and policies)  Para [0311] of the HSP network is supported  (i.e. home network supported)  Para [0347]; and processing circuitry coupled to the receiving circuitry (i.e. mobile communication system) Para [0078], the processing circuitry configured to responsive to the system information (i.e. system information) Para [0290] including the indication of whether accessing an SNPN  (i.e. SNPN ID A)  Para [0567], using the HSP subscription of the HSP network is supported  (i.e. home network)  Para [0347], select a network from the home SP selection list (i.e. network selection list)  Para [0004] according to a priority order of the candidate networks  (i.e. database containing subscriber information )  Para [0053] each represented by an SNPN identifier (i.e. SNPN ID A)  Para [0567] including a PLMN ID   Para [0255-0256] and Para [0394]  and at least one SNPN ID (i.e. SNPN ID A)  Para [0567] with different priorities  (i.e. standalone is selected)  Para [0557].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes home standalone public  selection list using HSP subscription information is included in the subscription information in the HSP network in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification. 

Claims 1-16 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes stand alone non-public  networks ID with different priorities when the user equipment cannot find a home standalone public network and when user equipment is shared by public land mobile network and home service provider subscription network is supported in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification. 
 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Sungduck CHUN, (US Publication No.  2020/0245235 A1), “Method for selecting non-public network in wireless communication system and apparatus thereof”, (July 30, 2020).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov



---